IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-31199
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

KEVIN WILLIAMS,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 00-CR-383-2
                        --------------------
                          February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, appointed to represent Kevin

Williams (“Williams”), has requested leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Williams has not responded to the motion.    Our

independent review of the brief and the record discloses no

nonfrivolous issue for appeal.   Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-31199
                               -2-

responsibilities, and the appeal is DISMISSED.   See 5TH CIR.

R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.